DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 25 April 2022 has been entered.  
Applicant’s arguments are persuasive as to why the claims still have priority (see pages 5-6 in the Arguments dated 25 April 2022).  However, the Applicant’s arguments have provided new grounds for Specification and Drawing Objections.  In accordance with previously maintained objection (see Final Office action dated 12 Aug 2021), claims 3-4 and 12-14 do not have priority, but claims 1-2 and 5-6 do have priority, i.e., these claims have the benefit of the earlier filing date of application no. 14/689,452.
Applicant’s amendments have overcome the Claim Objection.  Accordingly, the Claim Objection is withdrawn.
Applicant’s amendments have provided new grounds for a new matter rejection.
Applicant’s arguments, see sections entitled, “Claim Rejections- 35 USC § 103” page 7, filed 25 October 2021, have been fully considered and are persuasive.  However, an additional reference was found cited in the IDS dated 2 May 2022 teaches the newly added amended portions of the claims.  As a result, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 25 April 2022, the status of the claims is as follows: Claims 1 and 12 has been amended.  
Claims 1-6 and 12-14 are pending.	
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/689,452, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Comparing the Specification and Drawings of 14/689,452, new information has been added to the Specification and Drawings in this application (especially, fig. 5). Accordingly, claims 3-4 and claims 12-14 are not entitled to the benefit of the prior application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “common outer cladding” 28 of claims 1 and 12 must be shown in figures 3-4 or the feature(s) canceled from the claim(s).  The objection is a result of the Applicant’s arguments that figures 3 and 4 show the “common outer cladding” (see pages 5-6 in the Arguments dated 25 April 2022).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in the Arguments dated 25 April 2022 (pages 5-6), the Applicant explains how a “common outer cladding” of claims 1 and 12 is shown in figs. 3-4.  The examiner agrees with the Applicant that this feature is present in these figures; however, figs. 3-4 are not described as having a common outer cladding in the Specification.  Recommend amending the Specification such that it is apparent that a “common outer cladding” is present in figs. 3-4.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “non-nested” of claim 1 (line 6) and claim 12 (line 6) is not mentioned in the original Specification or in the original set of claims.  As a result, by using the claim limitation “non-nested,” the Applicant introduces new matter into the patent application.  While the Applicant claims priority to Application No. 14/689,452, a review of this application to see if this limitation was present also proved unfruitful.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recited “non-nested fibers” (line 6), but it is unclear what “non-nested” means. The Specification makes no mention of what configuration of fibers are considered “non-nested’ or what limitation the Application intends to impart on the claims by claiming fibers that are “non-nested.”  For the purpose of the examination, “non-nested” will be interpreted as meaning “not touching.”
Claims 2-6 and 13-14 are rejected based on their dependency to claims 1 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, and 6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sako et al. (JP-2012024782-A, referencing foreign version for drawings and English translation for the Specification) in view of Fan et al. (CN-101122653-A, referencing foreign version for drawings and English translation for the Specification).
Regarding claim 1, Sako teaches a method for cutting workpieces of different thicknesses (page 1, lines 9-10; “cutting” page 2, lines 24-26), comprising: 
providing at least one unprocessed laser beam (fig. 2, laser light LB transmitted through the feeding fiber has not been processed; see also the direct connection in fig. 1 between the laser, element 11, and the feeding fiber, element 12); 
selectively forming a processing laser beam from the at least one unprocessed laser beam in accordance with a thickness of the workpiece (changes fiber selection based on the thickness of the plate, page 2, lines 36-41; fiber selection is done by element 14 in fig. 2) using a plurality of parallel, non-concentric, non-nested fibers (in fig. 2, fibers 33a and 33b are parallel to each other, are non-concentric, and do not touch each other), and 
cutting the workpiece with the processing laser beam (page 4, line 25), 
wherein forming the processing laser beam comprises selectively coupling one or more unprocessed laser beams into one or more of a plurality of parallel, non-concentric fibers of a compound fiber (fig. 2, beam mode conversion unit 14; beam passes through 14 prior to being processed at the collimating lenses 36a and 36b; as depicted, fibers 33a and 33b are parallel to each other and are non-concentric), the plurality of fibers of the compound fiber having different cross-sectional cross-section shapes (fibers 33a and 33b have different core diameters of 100 μm and 200 μm and therefore different surface areas, page 4, line 41; see fig. 3, described as “measuring the cross-sectional shape in the vicinity of the minimum focused diameter d of the three types of laser beams LB shown in Table 1;” examiner is interpreting “different surface areas” broadly as different surface areas in a vertical direction, which fig. 3 shows), and wherein a laser beam characteristic of the processing laser beam exiting the compound fiber differs depending upon which fibers of the compound fiber receive the at least one unprocessed laser beam (table 1 on page 8 of the foreign patent shows the different characteristics of the processed laser beam depending on the fiber selected), the laser beam characteristic of the processing laser beam differing depending on the thickness (page 3, lines 9-12).  
Sako does not explicitly disclose fibers, which are combined into one compound fiber by embedding each fiber of the plurality of fibers directly in a common outer cladding of the compound fiber (as shown in fig. 2, a common outer cladding does not surround fibers 33a and 34b).
Sako, figs. 2 and 3

    PNG
    media_image1.png
    379
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    586
    media_image2.png
    Greyscale

	However, in the same field of endeavor of laser processing, Fan teaches fibers (cores 2 and 3, fig. 1), which are combined into one compound fiber (multicore optical fiber 1, fig. 1) by embedding each fiber (cores 2 and 3, fig. 1) of the plurality of fibers directly in a common outer cladding (inner cladding region 4, fig. 1) of the compound fiber (multicore optical fiber 1, fig. 1).
Fan, fig. 1

    PNG
    media_image3.png
    438
    404
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Sako, to use a multi-core fiber arrangement with an inner cladding region, in view of the teachings of Fan, by combining the fibers 33a and 33b, as taught by Sako, inside of a multicore optical fiber 1 with an inner cladding region 4, as taught by Fan, in order to use a coherent beamforming technique where the final output power is improved while ensuring good beam quality, because the size of the fiber core is strongly dependent on the output power and the final output power of a single fiber is limited, but by using a multi-core fiber, a plurality of cores can be used to spatially shape the laser, which can be applied in the field of laser shaping (Fan, page 1 to top of page 2).
Regarding claim 3, Sako teaches wherein forming the processing laser beam comprises selectively coupling at least two unprocessed laser beams (fig. 8 shows connecting two unprocessed beams entering fibers 33a and 33b) into different fibers of the compound fiber (fibers 33a and 33b) by input fibers (input feeding fiber 12, fig. 2) connected to the fibers of the compound fiber, wherein each input fiber is overlapped by one of the plurality of fibers of the compound fiber (input feeding fiber has a diameter of 50 μm; fibers 33a and 33b have diameters 100 μm and 200 μm, respectively, page 4, lines 34-41).
Regarding claim 6, Sako teaches wherein the differing laser beam characteristic is selected from the group of beam parameter product, wavelength, power, beam diameter and spot size (table 1, page of foreign patent lists different selections for BPP, beam diameter or D, spot size or condensing diameter d0; wavelength selection disclosed from page 1, line 31 to page 2, line 5; Sako chooses a wavelength of 1 μm due its “good absorptivity,” page 2, line 21).
Claim 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sako in view of Fan et al. (CN-101122653-A, referencing foreign version for drawings and English translation for the Specification) as applied to claim 1 above and further in view of Olsen (US-20100044353-A1).
	Regarding claim 2, Sako teaches wherein forming the processing laser beam comprises coupling an unprocessed laser beam into one or more of the fibers of the compound fiber (as displayed in fig. 2, unprocessed LB is selectively coupled to fibers 33a and 33b; connection described, page 5, lines 1-6).  Regarding claim 2, Sako does not explicitly disclose a compound fiber with an adjustable optical deflection unit.  Sako does not teach claim 5.
	However, regarding claim 2, Olsen teaches an adjustable optical deflection unit (fig. 25, beam splitter, 43; for adjustment of the beam splitter by “rotating the film layer,” see para 191; results in “high intensity beams” with “adjustable mutual distances,” para 0193; control of the optics is described in paras 0174 and 0185).  
	Regarding claim 5, Olsen teaches wherein the compound fiber (“at least two melt ejection beams and/or melt control beams are provided from a fibre laser,” para 0061) comprises at least four individual fibers including two first individual fibers having cross-sectional surface- areas of the same size each with different cross-section shapes and two second individual fibers having cross-sectional surface-areas of the same size each with different cross- section shapes (see combination below of two melt ejection beams from fig. 5 and two melt control beams from 11; for the combined arrangement of both figs. 5 and 11, see para 0163; for comparable areas, see para 0056).

    PNG
    media_image4.png
    552
    1099
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to adapt Sako in view of Olsen wherein the compound fiber has an adjustable optical deflection unit and comprises at least four individual fibers including two first individual fibers having cross-sectional surface- areas of the same size each with different cross-section shapes and two second individual fibers having cross-sectional surface-areas of the same size each with different cross- section shapes, so as to generate two ejection beams and two control beams that follow in trace of a melting beam, where the four beams are created by using a single beam splitter, thus reducing the complexity of a laser cutter by not requiring three additional lasers, and then using the four laser beams to evaporate the material from the melt surface by forming a kerf with a cut front and sidewalls, which would remove the requirement for gas assistance to blow molten material out of the kerf, further reducing the complexity of the laser cutter (Olsen, paras 0003, 0013, and 0052).
 Claims 4, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sako in view of Fan et al. (CN-101122653-A, referencing foreign version for drawings and English translation for the Specification) as applied to claims 1 and 3 above and further in view of Hayashi (US-20150266134-A1).
Regarding claim 4, Sako does not teach claim 4.
However, Hayashi teaches wherein the input fibers are connected to the fibers of the compound fiber by splicing (para 0061).
Therefore, it would have been obvious to adapt Sako in view of Hayashi wherein the input fibers are connected to the fibers of the compound fiber by splicing because it is known in the art that splicing produces an excellent centering capability, such that the laser spread angle is decreased, and the cutting speed is increased (Hayashi, para 0061).
Regarding claim 12, Sako teaches a method for cutting workpieces of different thicknesses (page 1, lines 9-10; “cutting” page 2, lines 24-26), comprising: 
providing at least one unprocessed laser beam (fig. 2, laser light LB transmitted through the feeding fiber has not been processed; see also the direct connection in fig. 1 between the laser, element 11, and the feeding fiber, element 12); 
selectively forming a processing laser beam from the at least one unprocessed laser beam in accordance with a thickness of the workpiece (changes fiber selection based on the thickness of the plate, page 2, lines 36-41; fiber selection is done by element 14 in fig. 2) using a plurality of parallel, non-concentric, non-nested fibers (in fig. 2, fibers 33a and 33b are parallel to each other, are non-concentric, and do not touch each other), and 
cutting the workpiece with the processing laser beam (page 4, line 25), 
wherein forming the processing laser beam comprises selectively coupling at least two unprocessed laser beams (fig. 8 shows connecting two unprocessed beams entering fibers 33a and 33b) into one or more of a plurality of parallel, non-concentric fibers of a compound fiber (fig. 8 shows that the fibers 33a and 33b are parallel and non-concentric immediately prior to the laser beams arriving at the collimating lenses 36a and 36b), the plurality of fibers of the compound fiber having cross-sectional surface-areas of different sizes, different cross-sectional shapes (fibers 33a and 33b have different core diameters of 100 μm and 200 μm and therefore different surface areas, page 4, line 41), or both cross-sectional surfaces areas of different sizes and different cross-sectional shapes, and wherein a laser beam characteristic of the processing laser beam exiting the compound fiber differs depending upon which fibers of the compound fiber receive the at least one unprocessed laser beam (table 1 on page 8 of the foreign patent shows the different characteristics of the processed laser beam depending on the fiber selected), the laser beam characteristic of the processing laser beam differing depending on the thickness (page 3, lines 9-12), 
wherein forming the processing laser beam comprises selectively coupling at least two unprocessed laser beams (fig. 8 shows connecting two unprocessed beams entering fibers 33a and 33b) into different fibers of the compound fiber (fibers 33a and 33b) by input fibers (input feeding fiber 12, fig. 2) connected to the fibers of the compound fiber, wherein each input fiber is overlapped by one of the plurality of fibers of the compound fiber (input feeding fiber has a diameter of 50 μm; fibers 33a and 33b have diameters 100 μm and 200 μm, respectively, page 4, lines 34-41).  
Sako does not explicitly disclose fibers, which are combined into one compound fiber by embedding each fiber of the plurality of fibers directly in a common outer cladding of the compound fiber (as shown in fig. 2, a common outer cladding does not surround fibers 33a and 34b) wherein the input fibers are connected to the fibers of the compound fiber by splicing.
However, in the same field of endeavor of laser processing, Fan teaches fibers (cores 2 and 3, fig. 1), which are combined into one compound fiber (multicore optical fiber 1, fig. 1) by embedding each fiber (cores 2 and 3, fig. 1) of the plurality of fibers directly in a common outer cladding (inner cladding region 4, fig. 1) of the compound fiber (multicore optical fiber 1, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Sako, to use a multi-core fiber arrangement with an inner cladding region, in view of the teachings of Fan, by combining the fibers 33a and 33b, as taught by Sako, inside of a multicore optical fiber 1 with an inner cladding region 4, as taught by Fan, in order to use a coherent beamforming technique where the final output power is improved while ensuring good beam quality, because the size of the fiber core is strongly dependent on the output power and the final output power of a single fiber is limited, but by using a multi-core fiber, a plurality of cores can be used to spatially shape the laser, which can be applied in the field of laser shaping (Fan, page 1 to top of page 2).
However, Hayashi teaches wherein the input fibers are connected to the fibers of the compound fiber by splicing (para 0061).
Therefore, it would have been obvious to adapt Sako in view of Hayashi wherein the input fibers are connected to the fibers of the compound fiber by splicing because it is known in the art that splicing produces an excellent centering capability, such that the laser spread angle is decreased, and the cutting speed is increased (Hayashi, para 0061).
Regarding claim 14, Sako teaches wherein the differing laser beam characteristic is selected from the group of beam parameter product, wavelength, power, beam diameter and spot size (table 1, page of foreign patent lists different selections for BPP, beam diameter or D, spot size or condensing diameter d0; wavelength selection disclosed from page 1, line 31 to page 2, line 5; Sako chooses a wavelength of 1 μm due its “good absorptivity,” page 2, line 21).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sako in view of Hayashi (US-20150266134-A1) i Fan et al. (CN-101122653-A, referencing foreign version for drawings and English translation for the Specification) as applied to claim 12 above and further in view of Olsen (US-20100044353-A1).
	Sako does not teach claim 13.
	However, Olsen teaches wherein the compound fiber (“at least two melt ejection beams and/or melt control beams are provided from a fibre laser,” para 0061) comprises at least four individual fibers including two first individual fibers having cross-sectional surface-areas of the same size each with different cross-section shapes and two second individual fibers having cross-sectional surface-areas of the same size each with different cross- section shapes (see combination above of two melt ejection beams from annotated fig. 5 and two melt control beams from 11; for the combined arrangement of both figs. 5 and 11, see para 0163; for comparable areas, see para 0056).
Therefore, it would have been obvious to adapt Sako in view of Olsen wherein the compound fiber comprises at least four individual fibers including two first individual fibers having cross-sectional surface-areas of the same size each with different cross-section shapes and two second individual fibers having cross-sectional surface-areas of the same size each with different cross-section shapes, so as to generate two ejection beams and two control beams that follow in trace of a melting beam, where the four beams are created by using a single beam splitter, thus reducing the complexity of a laser cutter by not requiring three additional lasers, and then using the four laser beams to evaporate the material from the melt surface by forming a kerf with a cut front and sidewalls, which would remove the requirement for gas assistance to blow molten material out of the kerf, further reducing the complexity of the laser cutter (Olsen, paras 0003, 0013, and 0052).
	Response to Argument
Applicant’s arguments regarding the 35 USC 103 rejections of claims 1 and 12 have been considered but are moot because the arguments do not apply to the new rejections of Sako combined with Fan.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/31/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761